Citation Nr: 1500559	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for a traumatic brain injury. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1984, with subsequent Reserve and National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record.  In conjunction with the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2014).  

Subsequent to issuance of the June 2012 statement of the case (SOC) addressing the claim for service connection for left ear hearing loss, the Veteran's service personnel records were associated with the claims file.  While the Veteran has not waived RO consideration of this evidence, as the case is being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304.
 
The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes a transcript of the June 2013 hearing.  Both the Virtual VA and VBMS e-folders contain additional medical evidence which was obtained after issuance of the June 2012 SOC; however, this evidence is not pertinent to the claim for service connection for left ear hearing loss.  In any event, as the case is being remanded, the AOJ will have the opportunity to consider this evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is required to verify the Veteran's periods of active duty for training (ACDTURA) and/or inactive duty for training (INACDTURA) with the Marine Corps Reserve and Army National Guard and to obtain a supplemental medical opinion regarding the claim for left ear hearing loss.  On remand, any additional pertinent treatment records should be associated with the claims file/e-folder.  The Veteran must also be furnished an SOC regarding the claim for service connection for a traumatic brain injury.  

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran and his representative an SOC as regards the claim for service connection for a traumatic brain injury, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here entitlement to service connection for a traumatic brain injury-a timely appeal must be perfected within 60 days of the issuance of the SOC. 

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left ear hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  




A specific request should be made for any pertinent records from the New York VA Harbor Healthcare System, to include the Brooklyn Campus and the Staten Island Community Based Outpatient Clinic (CBOC).  

The Veteran should be asked to clarify whether he received any treatment or testing from the private provider with whom he reportedly discussed his hearing loss, as referenced during the June 2013 hearing.  If so, he should be asked to provide a release to allow VA to obtain any pertinent records from this provider.  

The Veteran should also be asked to provide a release to allow VA to obtain any pertinent medical records from his former employer, the New York City Police Department.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Undertake appropriate action to attempt to verify all of the Veteran's periods of active duty for training (ACDTURA) and inactive duty for training (INACDTURA) with the Marine Corps Reserve and the Army National Guard.

4. Request from the National Personnel Records Center (NPRC) or any other appropriate entity, any additional pertinent service treatment records regarding the Veteran's Reserve and/or National Guard service.

5.  After all available records have been associated with the claims file/e-folder, forward the claims file to the examiner that conducted the November 2009 VA audiological examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's left ear hearing loss: (1) began during active service, to include ACDTURA; (2) is related to any incident of service, including ACDUTRA, to include in-service noise exposure; or (3) is related to an injury incurred during a period of INACDTURA.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, her attention is drawn to the following:

* In his Report of Medical History at enlistment in December 1981, the Veteran denied having or ever having had hearing loss.  On examination, clinical evaluation of the ears was normal.  Audiometric testing showed pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz to be 5, 0, 0, 0, and 0 decibels, respectively.  

* A September 1982 report of audiometric testing showed pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz to be 10, 5, 5, 5, and 15 decibels, respectively.  The report indicates that testing was performed to establish a reference prior to initial duty in a hazardous noise area.  

* In his Report of Medical History at discharge in December 1984, the Veteran denied having or ever having had hearing loss.  On examination, clinical evaluation of the ears was normal.  Audiometric testing showed pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz to be 5, -5, -10, -10, and -10 decibels, respectively.  

* In a November 1987 Report of Medical History, the Veteran denied having or ever having had hearing loss.  On examination, clinical evaluation of the ears was normal.  Whisper test revealed hearing 15/15, bilaterally.  

* An August 1990 Army National Guard examination reflects that clinical evaluation of the ears was normal.  Audiometric testing showed pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz to be 15, 0, 0, 0, and 5 decibels, respectively.  

* The DD 214 from the Veteran's active duty service from December 1981 to December 1984 reflects that his primary specialty was an administrative clerk.  His decorations included the Rifle Expert Badge.  




* Service personnel records include a Weapons Firing Record which shows that the Veteran completed courses from February 1982 to October 1988 and an Expert Qualification Bar record shows that he received awards in 1985, 1987, and 1988.  

* A February 1984 letter shows that the Veteran was awarded the High Rifle Shooter Certificate.  A Marksmanship Training Achievement Award shows that the Veteran was the high rifle shooter for a detail from January to February 1984.  

* A Special Achievement Award shows that the Veteran completed the 1988 Marine Corps Reserve Coaches School conducted by the Marine Corps Reserve Shooting Teams and the Weapons Training Battalion in October 1988.  

* An October 1988 service personnel record shows that the Veteran qualified and was authorized to be awarded the military occupational specialty (MOS) of marksmanship instructor.  

* The Veteran has submitted a service personnel record showing that, in October 1989, his duty was 8531 (marksmanship instructor).  




* On VA audiological examination in November 2009, the examiner noted that the Veteran served on active duty from December 1981 to December 1984.  The Veteran reported in-service noise exposure as a weapons instructor.  He also described exposure to helicopter noise.  He reported that he was currently employed as a Veterans Service Officer and denied any occupational and recreational noise exposure.  He described current tinnitus, which he reported had been present since shooting weapons during basic training.  Audiometric testing showed pure tone thresholds in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 hertz to be 10, 10, 0, 15, and 45 decibels, respectively.  

* The November 2009 VA examiner opined that it was less likely as not that the Veteran's left ear hearing loss was due to service related noise exposure.  She explained that, upon discharge, the Veteran's hearing was normal, bilaterally.  

* During the June 2013 hearing, the Veteran testified that he was not subject to only periodic firing of weapons during service, but was a coach.  He also indicated that he was a high shooter and did competitive shooting during service.  He added that he had accomplished the school to be given the MOS of 8531, primary marksmanship instructor.  He summarized that, he was exposed to sustained, as opposed to periodic, firing during service.  The Veteran testified that he was given a "spongy-type" object (likely foam earplugs) to put in his ears for hearing protection during service.  

* During a February 2014 VA examination, the Veteran reported that he was in the Marine Corps from December 1981 to December 1984 and was in the active Reserves until around 1991.  He added that his MOS was weapons instructor and he also worked as a chaplain's assistant.  He also reported working for the New York Police Department from 1985 to 2005 in weapons science/ballistics with subsequent work as a private forensic consultant and a VA service officer until he stopped working two years earlier.  

In rendering the requested opinion, the examiner must consider and address any threshold shifts during service.  

The examiner is advised that the Veteran is competent to report in-service noise exposure and the Board finds his reports of in-service noise exposure to be credible.  

The examiner is also advised that the absence of in-service evidence of hearing loss is not fatal to the claim for service connection; rather, service connection may be found with a showing of a current hearing loss disability and a medically sound basis for attributing such disability to service.  The examiner is further advised that in-service noise exposure need not be the only or the primary cause of the Veteran's hearing loss to substantiate the claim for service connection; it must only be a contributing source.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be accomplished.  All examination findings, along with the complete explanation for all opinions expressed, should be set forth in the examination report.

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




